DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to amendment filed 06/02/2022.
Allowable Subject Matter
Claims 1, 3-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments 06/02/2022, with respect to Sung and Grunwald have been fully considered and are persuasive.  The rejections have been withdrawn.
The prior art of record, Wicaksono et al. (US 20200052901), teaches method for managing replicated data objects in a distributed data storage system and the audit agent periodically performs audit processes  and comparing the hash values upon the various replica sets stored throughout the network, If one or more of the hash values is different, corrective actions can be taken on the non-compliant nodes, and requests. One purpose of the audit can be to verify that each of the replicas in a given replica set have an underlying identical content set and are all up-to-date and represent the most current version (see paragraphs 0001; 0025; 0027).
	However, the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “causing, by the computer system, a plurality of processes to perform a data integrity procedure that involves performing the at least two plurality of work items to generate a first plurality of hash values that includes hash values for the respective data cell groups, wherein at least two of the plurality of work items correspond to different database tables and are performed at least partially in parallel, and wherein the plurality of processes are operable to store indications of work items that have been completed; in response to the data integrity procedure failing to be completed, the computer system reinitiating the data integrity procedure such that only those ones of the plurality of work items that are not indicated by the indications of completed work items are performed” and similarly in independent claims 11 and 16.
Thus, independent claims 1, 11 and 16 are patently distinct over the prior art of record for at least the reasons above.  The remaining claims are dependent claims; thus, they are also patently distinct over the prior art of record for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CINDY NGUYEN/Examiner, Art Unit 2161